Citation Nr: 1532078	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability(ies), to include dissociative identity disorder (DID) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1971. She also had two months and 17 days of service with the National Guard ending in February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for DID.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010. 

In November 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the Board hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In April 2013, the Board reopened the previously denied claim, and remanded the claim for  service connection for psychiatric disability, to include DID and PTSD, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with this claim.  A review of the Virtual VA file reveals duplicative evidence as well pertinent VA mental health treatment records dated from July 2007 to May 2013, which were considered in the May 2013 SSOC.  The VBMS file includes a June 2015 Informal Hearing Presentation from the Veteran's representative..  


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted in the prior, March 2013 remand, service connection for PTSD requires a medical diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

Here, the Veteran has contended that her DID, which she asserts is a form of PTSD, pre-existed her military service and was aggravated by her military service. Specifically, the Veteran reported three separate incidents in service: 1) she was almost raped in a car in August 1970, 2) she was constantly harassed from September 1970 to January 1971, and 3) she was raped in a parking lot in September 1970.  The Veteran has also claimed that she subsequently married the rapist, given her shame about what had happened.  The Veteran indicated that she did not report any of the above incidents during her military service. 

However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999); 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30. 

The Veteran contends that after the alleged in-service rape she married her rapist to "make things right," and then attempted to get pregnant to get out of military service so that she would not be raped/assaulted again.  Service personnel records show that she changed her last name in November 1970 and service treatment records show that in November 1970 the Veteran discontinued the use of a diaphragm so that she could get pregnant.  The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse; economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence. Id. 

During the pendency of the Veteran's appeal, VA added provision 38 C.F.R. § 3.304(f)(5) pertinent to PTSD claims.  That regulation provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

Accordingly, in March 2013, the Board remanded the Veteran's claim, in part, to afford  her a VA Mental Disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), to obtain findings/opinions needed to resolve the claim for service connection, on the merits.  The requested VA examination was scheduled in April 2013; however, the Veteran failed to report to the examination.  In a June 2013 statement in support of claim, the Veteran reported that she contacted the RO  and explained that she was unable to report to the examination scheduled at that time due to experiencing symptoms related to her dissociative identity disorder in which she lost track of a four-day period.  

However, the Veteran has  claimed that she was scheduled for another VA examination on June 10, 2013, and that  she followed the advice of her representative by reporting to her appointment and being examined by VA at that time.  No report of any such examination is in the paper claims file or either electronic file.

Therefore,  on remand, the AOJ must undertake appropriate action (to including locating any temporary folder) to associate with the Veteran's claims file  the June 10, 2013 VA examination report.  If any such report  cannot be located, the AOJ  must prepare a memorandum to that effect and associate it with the Veteran's claims file.

In the event that the VA examination is either not located or, upon further review, is not deemed sufficiently responsive to the prior examination directives (substantially repeated below), the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014t).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination- preferably, any notice(s) of the date and time of examination-sent to her by the pertinent VA medical facility. 

While this matter is on remand, to  ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Shreveport; however, as the last VA treatment record associated with the claims file is dated in May 2013, more recent records from this facility may exist.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ must obtain more recent treatment notes.

The AOJ should also give  the Veteran another opportunity to provide additional information and/or evidence pertinent to the reopened claim (to include with respect to any private (non-VA) treatment), explaining to the Veteran  that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action (to include locating any temporary folder) to associate with the Veteran's claims file the June 10, 2013 VA Mental Disorders VA examination report. 

If any such report cannot be located, prepare a memorandum to that effect and associate it with the Veteran's claims file.

2. Obtain from the Shreveport VAMC outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran generated after May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, if the If the June 10, 2013 VA Mental Disorders VA examination report cannot be located, or, another examination of the Veteran is deemed warranted (see above), arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the harassment and assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the in-service stressful experience (rape) described by the Veteran occurred. 

If the examiner determines that the claimed in-service personal assault as likely as not occurred, then he or she should: 

(a) Make a determination as to whether the Veteran has PTSD as a result of such stressor.  The examiner is instructed that only the specifically corroborated in-service stressor may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. 

(b) Specifically as regards the DID diagnosed many years post service, but which has been psychiatrically deemed to have had origins in childhood sexual trauma, indicate whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the disability was aggravated (i.e., permanently worsened beyond natural progression) as a result of in-service personal assault.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from the aggravation,

(c) With respect to each diagnosed disability, the examiner should also comment upon the link between current symptomatology and the Veteran's verified stressor. 

In rendering the requested opinions, the examiner should consider and discuss all pertinent lay assertions, to include the Veteran's contentions, and medical evidence, to particularly include November 2000 and May 2002 VA opinions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination- preferably, any notice(s) of the date and time of examination-sent to her by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for PTSD and DID. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim,  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority, 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




